"'
                                                                                 FILED
                                                                                            COURT
                                                                                   CIS RICT
                                                                       CLERK• U.S.

                                                                            ~rT 15 2J;9
      li
                                                                               DISTRACT OF CA~IDEP~TY
                                                                     CENTRAL
      a                                                              .BY     ,I,
      3~

      4

      5

      6

      7

      8
                                    UNITED STATES DISTRICT COURT
      9
                                   CENTRAL DISTRICT OF CALIFORNIA
     10
           UNITED STATES OF AMERICA,           )               M ~ ~ -~
     11
                              Plaintiff,       )        ORDER [OF DETENTION) [SETTING
     12                                                 CONDITIONS OF RELEASE] AFTER HEARING
                        v.                     )              (18 U.S.C. ~ 3148(b):
     13    /~'~~~~~1      ~G~~                 )            (Allegations of Violation of
           ~S                                  )           Pretrial Conditions of Release)
     14
                              Defendant.
     15

     16                                               A.

     17          On    motion of the     Government     involving an alleged violation of

     18    conditions of pretrial release and warrant for arrest issued by [Judge

     19   ~. Lanj~~ ~ ~~~
     20                                             i~

     21          The court finds there is

     22    (1)

     23          (A)    ( )   Probable    cause    to      believe   that      the      defendant has
     24                       committed a Federal, State, or local crime while on

     25                       release; or

     26          (B) (~ Clear and convincing evidence that the defendant has

     27                       violated any other condition of release; and

     28
 1   (2)

 2         (A) ~ Based on the factors set forth in 18 U.S.C. ~ 3142(g),

 3                     there is no condition or combination of conditions of

 4                     release that will assure that the person will not flee e~

 5

 6               v     c             or
 7         (B)   ~ The person is unlikely to abide by any condition or

 8                     combination of conditions of release.

 9                            and/or, in the event of (1)(A)
10   (3)         ( )   There    is   probable       cause   to   believe   that,    while on
11                     release, the defendant committed a Federal, State, or

12                     local felony, and the presumption that no condition or

13                     combination of conditions will assure that the person

14                     will not pose a danger to the safety of any other person

15                     or the community has not been rebutted.
16                                              or
17   (4)         ()    The court finds that there are conditions of release that

18                     will assure that the defendant will not flee or pose a

19                     danger   to   the   safety      of   any    other   person   or    the
20                     community, and that the defendant will abide by such

21                     conditions.     See separate order setting conditions.                   I
22               ( )   It is further ordered that this order is stayed for 72

23                     hours in order to allow the Government to seek review

24                     from    the   [assigned       district     judge]   [criminal     duty
25                     district judge].

26                                           or
27

28

                                                2
 1                                        C.

 2        ~ IT IS ORDERED defendant be detained prior to trial.

 3                 DATED:   ~~° ~ ~~~4~

 4

 5                                            U.S. MAGISTRATE/DISTRICT JUDGE



 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   [11/04]

28

                                          3
